COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JORGE ESCALANTE,                                §               No. 08-18-00067-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                388th District Court

  CLAUDIA B. ESCALANTE,                           §             of El Paso County, Texas

                         Appellee.                §              (TC# 2015DCM8192)

                                              §
                                            ORDER

       On May 2, 2018, the trial court signed a Qualifying Retirement Benefits Court Order and

an Order Dividing Federal Employees’ Retirement System Benefits. The parties have filed a joint

motion asking that we stay the disbursement of monies from the parties’ respective Thrift Savings

Plans and the assignment of federal retirement benefits pursuant to these orders pending resolution

of this appeal. We have construed the joint motion as requesting that we stay the Qualifying

Retirement Benefits Court Order and the Order Dividing Federal Employees’ Retirement System

Benefits during the pendency of this appeal. The joint motion to stay is GRANTED. It is therefore

ORDERED that the above orders entered by the trial court on May 2, 2018 are stayed pending

resolution of this appeal or further order of this Court. Appellee’s separately-filed motion to stay

disbursement is denied as moot.

       IT IS SO ORDERED this 30th day of October, 2018.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.